Opinion by
Johnson', J.
It was stipulated that the issue and merchandise herein are the same in all material respects as those involved in Axel Stokby et al. v. United States (4 Cust. Ct. 343, C. D. 358), except that in the liquidation of the entries covered by the involved protests, an allowance was made for gelatinous substance equal to 10 percent of the content of the tins, whereas there should have been a larger percentage allowed for the gelatinous substance. In accordance with stipulation of counsel and following the decision cited, the merchandise was held dutiable at 3)4 cents per pound under paragraph 703, Tariff Act of 1930, upon the basis of the net weight of the contents of the cans, less such percentage allowance for the gelatinous substance contained in the respective tins, as set forth in the decision.